561 So.2d 1355 (1990)
Danny WILLS, Appellant,
v.
STATE of Florida, Appellee.
No. 87-03636.
District Court of Appeal of Florida, Second District.
June 6, 1990.
*1356 James Marion Moorman, Public Defender, Bartow, and Allyn Giambalvo, Asst. Public Defender, Clearwater, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Davis G. Anderson, Jr., Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Danny Wills appeals the sentence imposed upon him after a jury trial. The trial court sentenced Wills, within the recommended guidelines, to twelve years' imprisonment.
At sentencing, Wills objected to the inclusion of points for three prior felonies. Although it appears that points were subtracted for an unspecified third-degree felony, the other two prior felonies were not corroborated. We agree with Wills that the trial court erred in not requiring the state to corroborate the accuracy of the prior convictions that were used in computing his guidelines scoresheet once he objected to the inclusion of points for those prior convictions. Smith v. State, 528 So.2d 100 (Fla. 2d DCA 1988); Delaine v. State, 486 So.2d 39 (Fla. 2d DCA 1986).
Accordingly, we reverse Wills' sentence and remand for resentencing.
THREADGILL, A.C.J., and PARKER and ALTENBERND, JJ., concur.